Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
  
Election/Restrictions
1.	Applicant's species election of Species A) fluorescence: FRET in claims 6 and 7, without traverse, filed January 28,2022 is acknowledged and has been entered.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being a claim drawn to a non-elected species.  Accordingly, claims 1-16 are pending.  Claims 1-7 and 9-16 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55 on the basis of the filing dates of PCT/EP2017/083266 filed 12/18/2017 which is a CONTINUATION of EUROPEAN PATENT OFFCE (EPO) 16205785.5 filed 12/21/2016.  Based on the filing receipt, the effective filing date of this application is December 21, 2016 which is the filing date of Foreign Application EPO 16205785.5 from which the benefit of foreign priority is claimed. 

Information Disclosure Statement
4.	The information disclosure statement filed January 31, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. In this case, neither an English translation nor statement of relevancy has been provided for EP 0178450 and EP 0772616. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
5.	Claim 10 is objected to in reciting, “additionally functionality is assessed in the same vial.” It should recite, “additional functionality is assessed in the same vial.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, step iii) lacks clear antecedent basis in reciting, “measuring the binding to the target antigen.” Perhaps, Applicant intends, “measuring the binding of the antibody or the ligand to the target antigen.”
	Claim 1, step iii) lacks antecedent basis in reciting, “the energy acceptor.” 
	Claim 1, step iii) lacks antecedent basis in reciting, “the first antibody.” 
Claim 1, step iii) is vague and indefinite in reciting, “the energy acceptor is covalently or noncovalently conjugated to either the antibody … or a secondary antibody …” because it implies but fails to clearly define that the antibody to be tested is specifically, covalently or noncovalently, conjugated to an energy acceptor.  
	Claim 9 recites improper Markush language in reciting, “the lipid compound is selected from synthetic function-spacer-lipid constructs (FSL), and … carbocyanine dyes.”  Perhaps, Applicant intends, “the lipid compound is selected from the group consisting of synthetic function-spacer-lipid constructs (FSL), and … carbocyanine dyes.”
Claim 10 lacks clear antecedent basis in reciting, “the assay.” Perhaps, Applicant intends, “the in vitro assay.” 
Claim 10 lacks clear antecedent basis in reciting, “the level of the expression of the target antigen” and “the level of target antigen activation or inhibition.”
Claim 11 recites improper Markush language in reciting, “the reporter gene is selected from a gene coding for … or a gene coding for ….”  Perhaps, Applicant intends, “the reporter gene is selected from the group consisting of a gene coding for … and a gene coding for ….”
Claim 14 lacks clear antecedent basis in reciting, “measuring the binding to the target antigen.” Perhaps, Applicant intends, “measuring the binding of the antibody or the ligand to the target antigen.”
Claim 14 is also ambiguous in relation to claim 1 in reciting, “measuring the binding to the target antigen and determining target antigen activation or inhibition” because it is unclear as recited how “target antigen activation or inhibition” is determined based on the FRET labels in claim 1; and therefore, it is further unclear how the instant recitation of “target antigen activation or inhibition” cooperatively relates structurally and/or functionally to its binding to the antibody of claim 1 so as to additionally provide indication of “activation or inhibition.”
Claim 15 is indefinite in reciting, “NF-kB”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 16 lacks antecedent basis in reciting, “the preliminary step of transfection of the cells with an expression vector.” Perhaps, Applicant intends, “a preliminary step of transfection of the cells with an expression vector.”

Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergelson et al. (Lipid-Specific Fluorescent Probes in Studies of Biological Membranes. Chemistry and Physics Lipids 37: 165-195 (1985)).
	Bergelson et al. teach a highly sensitive in vitro ligand-receptor binding assay method for determining antibody or ligand specific binding to a target antigen or cell receptor expressed in cells (Abstract; p. 188, 3rd full ¶). Bergelson et al. specifically teach using synthetic lipid-specific fluorescent probes which are natural lipids but synthesized to carry an apolar fluorophore in one of the hydrocarbon chains. Hence, such probes retain the head groups and resemble the molecular shape of native (naturally occurring) membrane lipids and largely mimic the behavior of their natural prototypes in cell membranes. Bergelson et al. found that two types of fluorophores anthrylvinyl group and perylenoyl group were well-suited for the synthesis of the lipid-specific fluorescent probes; and that both fluorophores in tandem can be used to study lipid-protein (antibody or ligand) and lipid-lipid binding interactions in cell membranes of cells such as erythrocytes or red blood cells (RBCs) (Abstract; p. 172, 3rd full ¶ to p. 174).
In practice, Bergelson et al. teach providing cells that express the cell receptor in cell membranes which are labeled with a synthetic lipid-like compound (anthrylvinyl-labeled lipid, perylenoyl-labeled lipid) which permits measurement of time-resolved fluorescence polarization and excitation energy transfer; thereby, providing an energy donor (Abstract; p. 172, 3rd full ¶ to page 174). Bergelson et al. specifically further teach adding or contacting the antibody or ligand to be tested; and then measuring time-resolved fluorescence polarization values as well as time resolved resonance energy transfer to determine specific binding of the antibody/ligand to the cell receptor (tryptophanyls to lipid-specific probes). In this case, the antibody or secondary antibody provides the energy acceptor (p. 182; pp. 188-190). Bergelson et al. teach that conformational changes of membrane embedded target antigen or cell receptor protein activation resulting to molecular organization of boundary lipids and induced by antibody or ligand-receptor binding to activation site on the receptor protein molecule (ligand-receptor complexes) results to change in fluorescence polarization which is measured.  Accordingly, measuring binding to the target antigen or receptor protein and determining target antigen activation are performed simultaneously (pp. 188-190).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bergelson et al. (Chemistry and Physics Lipids 37: 165-195 (1985)) in view of DeVaux et al. (Applications of HTRF and Tag-Lite Assays for HTP Antibody Screening (Bristol Myers Squibb. HTRF Symposium (April 25, 2013)). 
	Bergelson et al. is discussed supra. Bergelson et al. differ from the instant invention in failing to teach that the energy donor and acceptor are a fluorescence resonance energy transfer donor and acceptor and the energy transfer is FRET.
	Devaux et al. teach Homogeneous Time-Resolved Fluorescence (HTRF)  assay technology which combines fluorescence resonance energy transfer (FRET) with time-resolved measurement of fluorescence (p. 1).  Devaux et al. teach a preliminary step of transfecting cells (p. 2). Devaux et al. teach contacting a Tag-lite labeled cell which expresses a G-protein-coupled receptor (GPCR) FRET energy donor with an antibody to be tested that is conjugated to a FRET energy acceptor (Alexa Fluor). Devaux et al. teach measuring time-resolved FRET (HTRF) to determine specific binding of the antibody to the cell receptor based on energy transfer (p. 23).
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to incorporate time-resolved FRET or HTRF-based ligand-receptor binding measurement as taught by Devaux to determine energy transfer between lipid-like compound labelled cell receptor that provides energy donor and labeled antibody/ligand that provides energy acceptor in the method of Bergelson that uses lipid-specific fluorescent probes in ligand-receptor binding assays because Bergelson provides the advantage in using time-resolved fluorescence polarization in determining conformational changes that occur with membrane boundary lipids that undergo molecular organization and Devaux taught that further improvement in ratiometric measurement has been shown with the use of HTRF in measuring ligand-receptor binding assays which combines FRET with time-resolved measurement of fluorescence. One of ordinary skill would have had reasonable expectation of success in combining the teachings of Bergelson and Devaux in providing advantageous labels and measurements for ligand-receptor binding assays because both of Bergelson and Devaux teach analogous art of using in vitro ligand-receptor binding assays in screening for binding and functionality of therapeutic antibodies.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bergelson et al. (Chemistry and Physics Lipids 37: 165-195 (1985)) in view of DeVaux et al. (Bristol Myers Squibb. HTRF Symposium (April 25, 2013)), and in further view of Blake et al. (FSL Constructs: A Simple Method for Modifying Cell/Virion Surfaces with a Range of Biological Markers Without Affecting their Viability. Journal of Visualized Experiments 54 (e3289): 1-9 (August 2011)).
	Bergelson et al. and Devaux et al. are discussed supra. Bergelson et al. and Devaux et al. differ from the instant invention in failing to teach that the lipid-like compound is FSL.
	Blake et al. teach the KODE Technology which are lipid-like constructs consisting of three components: a functional head group, a spacer, and a lipid tail. These lipid-like constructs are synthetic function-spacer-lipid constructs (FSL) which are inserted into cell membranes (Abstract; p. 2; Figure 1). Cell membranes having the FSL construct inserted thereto advantageously maintain their normal viability and functionality. According to Blake et al., spontaneous incorporation and dispersion of the FSL constructs into cell membranes and low toxicity makes FSL constructs valuable research tools for the study of cells (Abstract).
  	One of ordinary skill in the art before the filing date of the instant invention would have been motivated to substitute the lipid-like compounds in the form of lipid-specific fluorescent probes as taught by Bergelson as modified by Devaux with the FSL constructs of Blake because Blake taught that cell membranes having the low toxicity FSL constructs inserted thereto are able to maintain their normal viability and functionality which serve as valuable research tools for the study of cells.

10.	Claims 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergelson et al. (Chemistry and Physics Lipids 37: 165-195 (1985)) in view of DeVaux et al. (Bristol Myers Squibb. HTRF Symposium (April 25, 2013)), and in further view of Smith et al. (Feasibility of Implementing Cell-Based Pathway Reporter Assays in Early High-Throughput Screening Assay Cascades for Antibody Drug Discovery. Journal of Biomolecular Screening 17(6): 713-726 (2012)).
	Bergelson et al. and Devaux et al. are discussed supra. Bergelson et al. and Devaux et al. differ from the instant invention in failing to teach a preliminary step of transfecting cells with an expression vector comprising DNA sequence encoding a reporter gene which encodes a fluorescent protein or an enzyme having a detectable catalytic activity. Bergelson et al. and Devaux et al. also do not teach that the target antigen and the response element are part of NF-kB pathway.
Smith et al. teach an in vitro cell-based receptor (target antigen) assay which implements functional therapeutic antibody screening (Abstract). Smith et al. specifically teach a preliminary step of transfecting cells (HEK293T) with an expression vector comprising DNA sequence encoding a reporter gene which encodes a B lactamase enzyme (an enzyme having a detectable catalytic activity); and operably linked to NF-kB promoter under the control of NF-kB pathway-specific transcriptional factor (response element) (p. 714, col. 2, 1st full ¶; p. 716, cols. 1 & 2; Table 2).  Smith et al. teach that beta lactamase reporter technology is well suited for high-throughput screening (HTS) due to its robust ratiometric FRET-based readout that enables detection of subtle changes in signaling pathways (p. 714, col. 2, 1st full ¶).  The in vitro cell-based receptor assay which implements functional antibody screening as taught by Smith et al. comprises determining functionality of the antibody or ligand by correlating the reporter gene expression level with the cell receptor activation/inhibition level (Figure 1; Figure 2). In Table 2, Smith et al. show that the cell receptor (target antigen) and the response element (transcription factor) are part of the nuclear factor kappa-light-chain-enhancer of activated B cells (NF-kB) pathway (p. 714, col. 2, 1st full ¶; Table 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to incorporate the reporter gene constructs taught by Smith into the ligand-receptor binding assays taught by Bergelson as modified by Devaux because Bergelson provides the advantage in using time-resolved fluorescence polarization in determining conformational changes that occur with membrane boundary lipids when measuring ligand-receptor binding assays and Devaux taught that further improvement in ratiometric measurement has been shown with the use of HTRF which combines FRET with time-resolved measurement of fluorescence. One of ordinary skill would have had reasonable expectation of success in combining the teachings of Bergelson, Devaux, and Smith because all three references teach analogous art of using in vitro ligand-receptor binding assays in screening for binding and functionality of therapeutic antibodies.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bergelson et al. (Chemistry and Physics Lipids 37: 165-195 (1985)) in view of DeVaux et al. (Bristol Myers Squibb. HTRF Symposium (April 25, 2013)), and in further view of Smith et al. (Journal of Biomolecular Screening 17(6): 713-726 (2012)), as applied to claims 1 and 11, and further in view of Zwier et al. (Fluorescent Ligand-Binding Alternative Using Tag-Lite Technology. Journal of Biomolecular Screening 15(10): 1248-1258 (2010)).
	Bergelson et al., DeVaux et al., and Smith et al. are discussed supra. Bergelson et al., DeVaux et al., and Smith et al. differ from the instant invention in failing to teach a reporter gene that encodes for GFP.
Zwier et al. teach fluorescence-based receptor binding assays used to identify high-affinity, selective, potent GPCR therapeutic antibodies (drugs) which uses transient or stable recombinant cell lines (Abstract). In FRET-based GPCR receptor binding assays, Zwier et al. provide that stable recombinant cell lines having GPCR-fused with a reporter gene which encodes green fluorescent protein (GFP) are well-known.
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute the reporter gene of Smith with one that encodes for GFP as taught by Smith and incorporate the GFP reporter gene constructs into the ligand-receptor binding assays taught by Bergelson as modified by Devaux because Bergelson provides the advantage in using time-resolved fluorescence polarization in determining conformational changes that occur with membrane boundary lipids in measuring ligand-receptor binding assays and Devaux taught that further improvement in ratiometric measurement has been shown with the use of HTRF in measuring ligand-receptor binding assays which combines FRET with time-resolved measurement of fluorescence. One of ordinary skill would have had reasonable expectation of success in combining the teachings of Bergelson, Devaux, Smith, and Zwier because both all four references teach analogous art of using in vitro ligand-receptor binding assays in screening for binding and functionality of therapeutic antibodies.

12. 	No claims are allowed.

Remarks
13.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Tonevitsky et al. (A new approach to studies of cell-antibody interactions using fluorescent lipid probes. FEB 06223. Vol. 236 (2): 315-317 (August 1988)) teach fluorescent lipid probes to study monoclonal and polyclonal antibodies against L-chain of human Ig with Burkitt lymphoma EB-3 cells (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 19, 2022